Citation Nr: 0001911	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-04 940 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$3,168.00 stemming from an overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 decision of the Committee on 
Waivers and Compromises (Committee) of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted waiver of recovery of $1,668.00 
of a total indebtedness of $3,168.00.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's unwitting receipt of an overpayment of 
pension benefits does not constitute fraud, 
misrepresentation, bad faith, or lack of good faith.

3.  It is contrary to equity and good conscience to deny a 
waiver of recovery of the full, original amount of the debt 
of $3,168.00 resulting from overpayment of the veteran's 
pension benefits.


CONCLUSION OF LAW

It is not contrary to equity and good conscience to waive 
recovery of the veteran's debt stemming from an overpayment 
of pension in the original amount of $3,168.00.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his overpayment indebtedness is not 
the result of misrepresentation or bad faith.  He further 
contends that a waiver of the full, original amount of 
overpayment indebtedness of $3,168.00 should be granted in 
equity and good conscience.  After a review of the record, 
the Board finds that the veteran's indebtedness is not the 
result of misrepresentation or bad faith.  In addition, the 
Board also finds that it is contrary to equity and good 
conscience to deny a waiver of recovery of the full, original 
amount of the indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1999), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (1999), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the...Government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (1999).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (1999).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (1999).

The evidence shows that the veteran established entitlement 
to improved pension by means of a June 1995 rating decision.  
However, the veteran's claims folder does not contain any 
information which shows that he was ever informed of the 
necessity to report all income from any source to his family.  
The veteran submitted evidence in August 1995 which showed 
that he was receiving Social Security benefits immediately 
upon being informed that he would be receiving those 
benefits.  However, it appears that when his pension rate was 
calculated that those documents were not considered and the 
veteran was paid as if he were receiving no income.

A May 1997 letter from VA informed the veteran that his 
pension was being reduced based upon his receipt of Social 
Security benefits.  A June 1997 letter from VA informed the 
veteran that his pension amount was reduced and the veteran 
elected to receive his service-connected compensation 
payments which represented the greater amount.  The veteran 
was informed that the reduction of his pension rate had 
resulted in an overpayment of $3,414.00 by means of a June 
1997 letter.  The veteran requested a waiver of recovery of 
that indebtedness.  An October 1997 decision of the 
Committee, which considered entitlement to a waiver of a 
recalculated indebtedness of $3,168.00, granted a waiver of 
recovery of $1,668.00, which left an outstanding debt of 
$1,500.00.  The veteran has perfected an appeal of that 
decision.

The Committee, in the October 1997 decision, did not find 
that the veteran's conduct constituted fraud, 
misrepresentation, bad faith, or lack of good faith.  In fact 
the Committee found that the veteran's fault was considered 
"minimal."  The Board is unable to determine any fault on 
the part of the veteran.  The veteran was never asked to 
supply the type of financial information which would have 
shown that he was receiving Social Security benefits.  The 
evidence of record does not show that the veteran was ever 
advised of the need to inform VA of any changes in income.  
Despite not being asked to report his income, the veteran 
submitted evidence which showed he was to be receiving Social 
Security benefits mere days after receiving that Social 
Security decision.  However, despite having that evidence of 
record, the RO failed to consider the veteran's receipt of 
Social Security benefits in determining his pension rate.  As 
the overpayment appears to be the result of VA error, the 
Board finds that the veteran's conduct does not constitute 
fraud, misrepresentation, bad faith, or lack of good faith, 
and his request for waiver will be evaluated pursuant to the 
principles of equity and good conscience.

The evidence of record does not show that the veteran was 
ever informed of the need to report any and all income from 
any source.  However, the veteran informed VA that he would 
be receiving Social Security benefits shortly after receiving 
a favorable decision from that agency.  VA failed to take 
that evidence into account when determining a pension rate 
and never specifically requested further information from the 
veteran concerning his income.  Therefore, the Board finds 
that the veteran bears minimal, if any fault, in the creation 
of this debt, while VA is almost wholly at fault.

The Board also finds that the recovery of the debt would 
nullify the objective for which benefits are intended.  It 
appears that the method of satisfying this debt would be to 
withhold the veteran's service-connected compensation.  
However, that would defeat the purpose of compensating the 
veteran for disabilities incurred while in the service of his 
country.  Therefore, the Board finds that to recover the 
overpayment through withholding such benefits would nullify 
the objective of their payment as the veteran would not be 
compensated for the loss of earning power caused by his 
service-connected disabilities.

The Board further finds that the evidence shows that the 
veteran has changed his position to his detriment in reliance 
upon the receipt of VA benefits.  The veteran depends upon 
receipt of his benefits in order to provide for himself and 
his family.  The evidence appears to show that the veteran 
relies on those benefits as his girlfriend is no longer 
working.  Therefore, the Board finds that the veteran has 
altered his position to his detriment in reliance upon the 
receipt of VA benefits.

The Board concedes that a grant of a full waiver would result 
in unfair gain to the debtor.  To waive the $3,168.00 which 
has been overpaid to the veteran, and to which he has not 
shown he is entitled, would clearly result in an unfair gain 
to the veteran.

In an September 1997 VA Form 20-5655, Financial Status 
Report, the veteran and indicated that he received monthly 
income of $704.00, consisting of his Social Security benefits 
of $568.00 and VA service-connected compensation benefits of 
$179.00.  He also reported $1,000.00 cash in the bank.  He 
reported that he owned a 1986 Suzuki Samurai, a 1979 Ford 
pick-up, and a 1978 Harley motorcycle, which he valued at 
$3,000.  The veteran reported that he had a lot worth $4,000 
and was building a house.  The veteran reported monthly 
expenses of $587.24 which left him $116.76 after expenses 
each month.  He proposed to pay $25.00 per month to VA to 
satisfy his indebtedness.

The Board finds that the veteran has been laudably honest in 
reporting his monthly expenses.  In fact, the Board feels 
that some of his expenses are low, including only $35 for his 
monthly lease.  The Board notes that the expenses do not seem 
excessive.  Therefore, the Board can only conclude that while 
the veteran does show a slight surplus in monthly income, 
that money is being used to construct his house and that his 
living expenses are otherwise low.  Therefore, the Board 
finds that collection of the indebtedness would likely 
deprive the veteran and his family of basic necessities as 
the $116.76 monthly surplus figure does not reflect the true 
state of the veteran's finances.

In sum, the Board finds that the veteran was not at fault in 
the creation of the overpayment.  The overwhelming fault of 
VA in the creation of the debt outweighs any minimal fault of 
the veteran.  While failure to require repayment would result 
in unjust enrichment to the veteran, to require repayment 
would likely deprive the veteran and his family of basic 
necessities, despite his frugality.  Moreover, the veteran's 
monthly budget includes expected receipt of VA pension 
benefits and so shows that he has altered his position to his 
detriment in reliance upon receipt of those benefits.  
Resolving all benefit of the doubt in the favor of the 
veteran, and bearing in mind the almost total lack of fault 
on the part of the veteran in the creation of this debt, the 
Board finds that equity and good conscience support the grant 
of a waiver of recovery of the overpayment.

Accordingly, the Board finds that equity and good conscience 
support the veteran's claim of entitlement to waiver of 
recovery of a debt created by an overpayment of pension 
benefits in the amount of $3,168.00, and waiver of recovery 
of that debt is therefore granted.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 1.965 (1999).


ORDER

Entitlement to waiver of recovery of a debt in the amount of 
$3,168.00 stemming from an overpayment of pension benefits is 
granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

